 
 

Ipsec GOIN.

) WENT
UNITED STATES DISTRICT COURT ' Oe ePROMICAL): ee
SOUTHERN DISTRICT OF NEW YORK Bee

 

  

x
UNITED STATES OF AMERICA ; eee eee Pane
ORDER
Vv, —_—_—_—_—<_
MAURICE WILLIAMS, 21 CR 306 (VB)
Defendant.
weeeen-- eee lew wee w------ ----X

 

Sentencing in the above matter is scheduled for September 9, 2021, at 3:00 p.m. The
Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: May 24, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 

ch ebay
 TELED moCsca

 
